Citation Nr: 1643079	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-02 060	)	DATE
	)
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a depressive disorder.

3.  Entitlement to service connection for a disorder causing joint pain in the shoulders, left hip, and left knee.

4.  Entitlement to service connection for melanoma, basal cell carcinoma and/or nevus.

5.  Entitlement to service connection for toe joint disorders.

6.  Entitlement to a disability rating in excess of 10 percent for chronic constipation.  


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1990 to July 1991 and in the Air Force from September 2001 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) from February 2011, March 2012, December 2015, and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2014, the Board remanded the matters of entitlement to service connection for melanoma, basal cell carcinoma and/or nevus, and toe joint disorders for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a December 2014 Board decision, the Board denied claims for, amongst other things, entitlement to service connection for a depressive disorder and joint disorder of the shoulders, left hip, and left knee and denied reopening a previously denied claim for entitlement to service connection for a right hip disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued a Memorandum Decision and a concurrent order vacating the December 2014 denial and remanding the Veteran's claims to the Board for reconsideration.  

The issue of entitlement to a rating in excess of 10 percent for chronic constipation was perfected for appeal in the interim.  The two appeals have been MERGED for purposes of judicial economy and efficiency.  See Board Directive 8430, ¶ 14(a).  

The issue of entitlement to service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right hip arthritis and trochanteric bursitis, finding no evidence that the disability was incurred in, or was caused by, service.  

2.  New evidence in the form of Air Force Reserve treatment records were received and reviewed by the RO in June 2005, as evidenced by a date stamp of June 21, 2005.  The RO continued the denial in a July 2005 rating decision.  The Veteran did not appeal.

3.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disability.

4.  A joint disorder causing pain to the shoulders, left hip and left knee was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service.  

5.  The evidence is at least in equipoise as to whether the Veteran's melanocytic nevus/dysplastic nevus is etiologically related to service, including due to sun exposure.  

6.  A toe joint disorder was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service.  

7.  The Veteran's chronic constipation has been manifested by frequent episodes of bowel disturbances with abdominal stress; but no evidence of symptomatic diarrhea or alternating diarrhea and constipation.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A joint disorder causing pain to the shoulders, left hip and left knee was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

4.  Resolving all doubt in the Veteran's favor, the Veteran's melanocytic nevus/dysplastic nevus is related to his in-service sun exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

5.  A toe joint disorder was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for a rating in excess of 10 percent for chronic constipation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition of the Veteran's service connection claim for nevus, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regards to the remaining claims, the Board finds that VA has met its duty to notify and assist.  Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in October 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.

In regard to duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  Here, as will be discussed further below, new and material evidence to reopen the Veteran's claim for entitlement to service connection for a right hip disability has not been received and therefore the Veteran is not entitled to a VA examination pertinent to that claim.

In regard to the remaining claims, the Veteran was afforded VA examinations in December 2010, September 2015 and December 2015.  The examiners reviewed the Veteran's claims folder, considered the Veteran's lay statements and provided an opinion supported by rationale and/or the Veteran's current level of severity of his disability.  Although in a February 2016 Notice of Disagreement, the Veteran's representative alleged that the Veteran underwent an inadequate examination, he did not state any specific inadequacies with the examination (s).  The Board finds that the examinations were adequate for adjudication or rating purposes.  

In February 2015, the RO sent the Veteran a letter requesting authorization for the release of his private treatment records from R.J. Hilkemann regarding his toe disability.  The Veteran did not respond to the February 2015 letter.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. Thus, the Board finds that all necessary development has been accomplished.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims. 

II.  Application to Reopen a Claim of Service Connection for a Right Hip Disability Based on New and Material Evidence

The Veteran contends that a June 2003 addendum to a May 2003 examination report was not before the RO when the RO denied his claim in January 2005 or July 2005.  The Veteran claims that the June 2003 diagnosis of probable bursitis in the right hip is evidence of a hip disability within 1 year of separation from service and it therefore material to his claim.  In its December 2015 Memorandum Decision, the Court directs the Board to make a finding of whether the June 2003 addendum was before the RO in July 2005.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that new and material evidence to warrant reopening the Veteran's previously denied claim of service connection for a right hip disability has not been received.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In an October 2004 correspondence, the Veteran claimed that he suffered from pain in his right hip.  In a January 2005 rating decision, the RO denied the Veteran's claim for entitlement to right hip arthritis and trochanteric bursitis on the basis that the Veteran's service treatment records were silent for this condition.  Within a year of the January 2005 rating decision the RO received- date stamped as received in June 2005 - additional service treatment records, which included reserve treatment records from May and June 2003 that indicated a diagnosis of probable bursitis of the right hip.  A July 2005 rating decision confirmed the denial after the RO considered the additional service treatment records.  In the evidence section of the July 2005 rating decision, the RO indicated that additional treatment records from October 1990 to September 2002 were considered.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the July 2005 rating decision became final.

The Veteran contends that his May and June 2003 reserve treatment records were not considered by RO because the RO did not specifically include the dates in the evidence listed on the July 2005 rating decision.  The Board finds that the Veteran's May and June 20003 reserve treatment records were received and considered in the July 2005 rating decision.  In that regard, the records are date stamped on page 21 as having been received by the Lincoln RO on June 21, 2005.  Generally, under VA law, there is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992) (recognizing that it is presumed that government officials "have properly discharged their official duties").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  

The Board finds that in this case there is no clear evidence to overcome the presumption of administrative regularity in date stamping the date of receipt of the Veteran's reserve treatment records.  The Veteran's main contention is that the dates listed in the evidence section of the July 2005 rating decision are not inclusive of the May and June 2003 treatment records which indicated a diagnosis of probable bursitis.  However, the Board finds the RO's incorrect labeling of the dates in the evidence section to be harmless error and not proof that the records were not considered.  Moreover, the introduction section of the July 2005 rating decision indicates that additional evidence was received on June 21, 2005.  

In July 2010, the Veteran again claimed service connection for hip problems based on reports that he suffered hip pain during service.  He did not submit any additional evidence.  The Veteran merely reiterated his contentions regarding hip pain during service and did not present any new evidence.

In sum, the evidence received since the July 2005 rating decision does not offer any new, probative information pertaining to the Veteran's claim, namely competent evidence linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the July 2005 rating decision have not been cured.  Therefore, the claim may not be reopened.

III.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Also, in the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014).

Joint Pain in the Shoulders, Left Hip, and Left Knee

The Veteran contends that his shoulder, hip and knee problems began after his deployment in the Gulf War and did not follow any specific injury.  In its December 2015 Memorandum Decision, the Court directed the Board to make a finding of whether the Veteran's lay statements that he experienced left knee and shoulder pain since 1991 are competent and/or credible.  

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i). 

The Veteran is deemed a Persian Gulf veteran, as there is evidence that during the Persian Gulf War he served on active military service in the Southwest Asia theatre of operations.  38 C.F.R. § 3.317 (e). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2). 
An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R. § 3.317 (a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.

The Veteran's service treatment records are silent for any complaints of or treatment for a shoulder, left hip, or left knee disability.

The Veteran was afforded a VA examination in December 2010 where the examiner noted that the Veteran denied any injury to his left hip, left knee, and both shoulders, but reported that the pain began in 1993.  The examiner noted that the Veteran "was not the best of historians."  Following a physical examination, the examiner diagnosed the Veteran with bursitis of the left hip; musculoligamentous strain of the left knee and tendinitis of both shoulders.  He opined, "Concerning today's examination, this gentleman's pain in his toes, left hip, left knee and shoulders appear to be due to natural progression of disease with age (and are unlikely to be due to any specific exposure event while in Southwest Asia . . . they ARE diagnosable illnesses).  However, we will obtain a rheumatologic evaluation to see if there any other underlying diagnoses that have not been brought to light yet."

An addendum note indicates that the Veteran's x-ray results were normal and tends to support that "the joint complaints are likely due to natural progression of disease with age, and unlikely due to any specific exposure event."

The Veteran never reported for a rheumatologic examination and indicated that he would submit private rheumatologic results, which he never submitted.  

Here, there is evidence that the Veteran has diagnoses for his shoulder, left hip and left knee complaints and therefore consideration under 38 C.F.R. § 3.317 is not warranted.  

There is evidence of current diagnoses - namely bursitis of the left hip, musculoligamentous strain of the left knee, and tendinitis of both shoulders.  There is no evidence of a specific injury in service.  The Veteran has stated that his pain began around 1993.  However, as the examiner noted, the Veteran was not a reliable historian.  Even assuming that his pain did begin in 1993, this was not during a period of active service.  The Veteran had active service from October 1990 to July 1991 and from September 2001 to September 2002.  Further, there are no reports in his active service from 2001 to 2002 of joint pain.  

The Board finds the most probative of evidence is the December 2010 VA examination report which found against a nexus between the Veteran's joint disabilities and service.  The examiner provided a comprehensive analysis of the records and the Veteran's reports and opined against any connection between his current joint disabilities and service.  

The Board finds that although the Veteran is competent to report symptoms of joint pain, the reports of the onset of these pains are not credible.  As the examiner noted, the Veteran was not a reliable historian concerning the history of the onset of joint pain.  Further, if the Veteran indeed experienced a gradual increase of joint pain since 1993, it is reasonable to conclude that he would have reported it during his second term of active service in 2001.  In fact, a 1998 treatment record indicates that the Veteran had excellent health and did not report any joint pain or problems.  Therefore, the Board finds the Veteran's report of continuity of symptoms since 1993 are not credible.  

As the preponderance of the evidence is against the claim for service connection for a joint disorder causing pain in the shoulders, left hip and left knee, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Melanoma, basal cell carcinoma and/or nevus

The Veteran has contended that he suffers from skin problems due to his in-service sun and oil well smoke exposure while serving in the Persian Gulf from November 1990 to June 1991.  Alternatively, he contends that his skin problems derive from his intense sun exposure while serving in the Persian Gulf.  

The Veteran's service treatment records are silent for any complaints or treatment of a skin disability.  

The Veteran was afforded a VA examination in December 2010 where the Veteran reported melanoma removals but could not recall when they occurred.  The Veteran reported that he was told to follow up with a dermatologist, but never did.  The examiner noted that there was no evidence of a diagnosis of melanoma.  There was evidence of removal of a lesion from his right mid back, diagnosed as basal cell carcinoma, in 1985 (originally suspected to be a nevus).  The examiner noted that the Veteran had a very tiny nevi on his right arm and upper chest.  The examiner could not provide an opinion regarding the etiology of the Veteran's basal cell carcinoma, claimed as melanoma.  

The Veteran submitted an article from Medscape on melanocytic Nevi which states that melanocytic nevi have been "observed to develop or spread rapidly after blistering events, such as second-degree thermal burns, severe sunburns . . . ."  The Veteran contends that his skin disorder is secondary to his in-service sun exposure.  See June 2012 Notice of Disagreement.  

Private treatment records from the Alegent Health Clinic indicate that in 2011, the Veteran complained of a spot on his left lower leg that he reported had been there for approximately 15 to 20 years and had grown substantially in size.  An initial impression of atypical nevus was noted and the nevus was biopsied.  He was subsequently diagnosed with dysplastic junctional melanocytic nevus.  A reexcision of the nevus was performed in January 2012 and there were no residuals of the dysplastic nevus identified.  No pathology was given.  

The Veteran was afforded another VA examination in May 2013 where the examiner noted the Veteran's diagnosis of dysplastic nevi.  The examiner noted that the Veteran had a mole (nevi) on his left back lower leg area and had it biopsied in December 2011.  The pathology report indicated a diagnosis of dysplastic junctional melanocytic nevus, which was excised.  On physical examination, the examiner noted that the Veteran did not have any current nevi or mole present.  The examiner also noted that the Veteran did not have or even have a diagnosis of basal cell carcinoma.  

In December 2014, the Board remanded the matter for a VA examination which considered the Veteran's complete history, including recent medical evidence indicating a diagnosis of dysplastic melanocytic nevus.  

The Veteran was most recently afforded a VA examination in September 2015 where the examiner noted the Veteran's 1985 diagnosis of basal cell cancer of the right upper back and 2011 diagnosis of melanocytic nevus of the left calf.  The examiner opined,

The Veteran has never had a true melanoma.  He HAS had a dysplastic melanocytic nevus removed from his calf, but never any melanoma.  He also had a basal cell cancer removed from his right upper back in 1985.  The dysplastic nevus was removed in 2011.  He says the lesion of the left calf was present 'in the desert,.' And was growing in size . . . hence the removal in 2011.  However, there is no documentation of the same in any STRs [service treatment records].  Smoke from oil wells and burn pits is unlikely to cause any specific lesions such as the one he had.  In fact, the upper back lesion was present in 1985, before a service period.  Therefore that lesion would not be due to service.  The calf lesion is unusual as he says it was found 'in the desert' and he had it removed in 2011.  He says this was due to sunburn.  What is odd is the location for this . . . a question must be asked as to why it affected the posterior calf, rather than other more exposed areas prone to sunburn (such has head/neck/shoulders/face), rather than a remote area like the calf.  Therefore, even though his records in 2011 mention this being present for '15-20 yrs,' a melanocytic nevus can be related to UV/sun exposure.  Oddly, though, why it affected the back of the calf is unknown.  Yet sun exposure is related to some of these, making the calf lesion as likely as not a residual of sun exposure, timeframe unknown.  

The examiner's October 2015 addendum opined,

Smoke from oil wells/burn pits is unlikely to cause skin lesions [the Veteran] had, as there are other factors (ie, sun exposure) which are more likely causes, along with natural progression of disease with age, genetics, and other causes.  Also, if burn pits/smoke were going to specifically cause these, then these types of lesions would be rampant amongst servicemembers, and not isolated, such as this gentlemen.  Hence, this is the rationale for the negative opinion.  

The Board finds the September 2015 VA examination report and the Veteran's report to Alegent Health Clinic to be the most probative evidence of record.  In that regard, the September 2015 examiner found that the Veteran's nevus was at least as likely as not related to sun exposure.  Although he could not say when the sun exposure occurred, the Board finds that evidence from the private treatment records obtained from Alegent Health make it at least as likely as not that the Veteran's sun exposure during his Persian Gulf service caused the development of the nevus.  The Veteran reported that the nevus had been there for 15 to 20 years - during a period of service.  The Board finds the Veteran's report of the nevus' existence to be competent and credible.  The Veteran is competent to observe a mole on his leg and the fact that he had a history of a previous suspected nevus, makes his statement regarding the time frame of the new nevus' existence credible. 

Even though the September 2015 examiner found there was no evidence of active melanocytic or dysplastic nevus at that examination, service connection may be granted because the 2011 diagnosis was made during the pendency of the Veteran's appeal (although excised in January 2012).  See McClain v. Nicholson, 21 Vet. App. 319 (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Notably, the Veteran filed his current claim in October 2011.

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim for entitlement to service connection for dysplastic nevus/melanocytic nevus is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for nevus is granted.

Toe Joint Disorder

The Veteran contends that he suffers from joint pain in his toes.  Specifically, he reported that he was treated for foot issues while deployed in Saudi Arabia in 1990/1991; had a large bunion on his left foot; and had surgery for left hallux valgus 

The Veteran was afforded a VA examination in December 2010 where the Veteran reported no specific injury to his toe but stated that his toe pain began in 1993.  X-rays revealed bilateral anterior talar breaks; bilateral first metatarsophalangeal degenerative changes; internal fixation of the left first tarsometatarsal joint; and mild left tibiotalar degenerative changes.  The examiner diagnosed the Veteran with small muscle strain of both big toes and later degenerative joint disease of the big toes.  The examiner opined that the Veteran's toe pains appeared to be due to the natural progression of disease with age and were unlikely to be due to any specific exposure event while in Southwest Asia.  The examiner recommended a rheumatologic evaluation.  However, there is evidence that the Veteran declined this examination in favor of having his private doctor examine him.  No private rheumatology examination results are of record. 

The Veteran was most recently afforded a VA examination in September 2015 where the examiner opined,

The exact etiology of [the Veteran's] bilateral big toe disorders is unknown.  It is not possible to specifically state a true etiology with these, as it is unknown.  This is based on a review of his records, his statement (and clearly mentioned 'poor memory) and all [records reviews.]  The entry in his STRs only mentions 'foot problems' but no other comments.  What the 'foot problems' actually means remains unknowns.  I showed this entry to the Veteran (in VBMS), and he, too, could not remember.  Therefore, whether the foot issue had its onset or is related to service is completely unknown and would be resorting to speculation.  The reasoning is clear.  Records do not support this contention, nor does his history, nor does recall, nor does the sequence of events over time, despite having surgical procedures in the past.  

The Board finds the December 2010 and September 2015 VA examination reports to be the most probative evidence of record.  In that regard, the examiners reviewed the Veteran's claims folder, physically examined the Veteran and considered his statements before forming an opinion.  While the December 2010 examiner definitively stated that the Veteran's toe joint disorder was not related to service, the September 2015 examiner stated that the etiology of the foot disorder was unknown.  Both provided well-reasoned explanations for their conclusions and neither one of them provided a conclusion in favor of a nexus between service and the current toe joint disorder.  

Although the Veteran reported that he was treated post service by R.J. Hilkemann, the RO attempted to obtain authorization from the Veteran for these records in February 2015.  The Veteran never responded.  Therefore, the Board cannot assess the probative value of these post-service treatment records.  The Board also acknowledges that the Veteran reported toe pain since 1993.  The Veteran is competent to report pain as that is a symptom he personally experiences.  However, he is not competent to assess whether the pain he experienced is the source of his current degenerative joint disease - a disability which is assessed through x-ray examination.  Therefore, the Board does not attach any probative value to the Veteran's contention that his toe joint disorder is related to service.    

As the preponderance of the evidence is against the claim for service connection for a toe joint disorder, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Rating for Chronic Constipation 

Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 (2015).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).


Schedular Analysis

The Veteran's chronic constipation has been evaluated under 38 C.F.R. § 4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code, the disorder warrants a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress. 

In his August 2015 correspondence, the Veteran stated that he experiences symptoms of constipation secondary to the medication he takes for his service-connected back disability (specifically Oxycodone and OxyContin).  He stated that he was previously treating his constipation symptoms with over the counter medications, but one year prior he was prescribed medication for his constipation symptoms.  

The Veteran was afforded a VA examination in December 2015 where the examiner diagnosed the Veteran with chronic constipation.  The Veteran reported that his primary care physician prescribed him a laxative, sennosides, and has bowel movements every 2 to 4 days.  He also reported symptoms of bloating and occasional episodes of bowel disturbance with abdominal distress.  The examiner noted that the Veteran did not experience weight loss, malnutrition, serious complications or other general health effects attributable to his constipation.  

In his February 2016 Notice of Disagreement, the Veteran reiterated that his constipation problems were secondary to his medication to treat his service-connected back disability.  He stated that he is constipated on a daily basis and experiences mild abdominal distress followed by 2 days of severe abdominal distress until he is able to move his bowels.  He reported that his stool softeners and other home remedies do not alleviate the problem.  

Based on the evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent.  In this regard, the December 2015 VA examiner specified that the Veteran had occasional episodes of bowel disturbance with abdominal distress.  The examiner stated that there was no evidence of malnutrition, serious complications, or other general health effects attributable to the chronic constipation.  These reported symptoms - mild symptoms with occasional abdominal distress - would entitle the Veteran to a noncompensable rating.  However, the Veteran later reported in his Notice of Disagreement that he experiences frequent episodes of bowel disturbance - constipation on a daily basis and 2 days of severe abdominal distress.  The Board credits the Veteran's reports of the severity of his symptoms and he is competent to state what he experiences on a daily basis.  These symptoms more closely approximate the criteria for a 10 percent rating.  The Board finds that the Veteran's symptoms do not rise to level of a 30 percent rating, which requires evidence of diarrhea or alternating diarrhea.  Although the Veteran reports severe abdominal stress for 2 days following periods of constipation, his symptoms do not qualify as severe.  The Veteran has not reported such symptoms and his treatment records do not support any evidence of such symptoms.  

Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic constipation disability is inadequate.  Here, the Veteran's chronic constipation is manifested by difficulty having a bowel movement and abdominal pains.  The rating criteria specifically contemplate difficulty bowel disturbance with abdominal distress.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  His service connected disability symptoms do not combine to cause him any greater symptoms than the ones contemplated by each individual rating criteria.

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected chronic constipation prevents him from obtaining and/or maintaining gainful employment.   


ORDER

As no new and material evidence has been submitted to reopen the claim for service connection for a right hip disability, the claim to reopen is denied.

Entitlement to service connection for a joint disorder causing pain to the shoulders, left hip and left knee is denied.

Entitlement to service connection for melanocytic nevus/dysplastic nevus is granted.  

Entitlement to service connection for a toe joint disorder is denied. 

Entitlement to a rating in excess of 10 percent for chronic constipation is denied.  


REMAND

In its December 2015 Memorandum Decision, the Court directs the Board to provide an adequate statement of its reasons and bases for discounting "favorable evidence showing that the [Veteran] had been, on several occasions, diagnosed with a depressive disorder."  

In a July 2010 VA Form 21-526b, the Veteran claimed entitlement to service connection for short term memory loss and the inability to concentrate for long periods of time.  

The Veteran was afforded a VA neurological examination in December 2010 where the examiner noted that the Veteran's mood was mildly depressed and his affect was flat and constricted.  The Veteran reported short term memory problems and difficult keeping his train of thought, especially while working.  He reported his memory problems began around 1990/1991 while serving in the Gulf War.  He denied any head injuries, diabetes or blood pressure problems.  The Veteran underwent several tests, which the examiner commented that the Veteran gave minimal effort.  The examiner opined that the Veteran "seemed to have several symptoms of depression including flat/constrict affect, cognitive slowing, some lethargy and apparent apathy."  The examiner diagnosed the Veteran with cognitive disorder, not otherwise specified and depressive disorder, not otherwise specified.  

In a February 2011 addendum medical opinion, the psychologist (not the same as the December 2010 examiner) noted that a "poor level of effort toward test taking and or exaggeration of test findings is not entirely conclusive with objective testing."  The psychologist opined that the Veteran's carries a diagnosis of depressive disorder with clear etiology and is not due to gulf war syndrome.  The psychologist opined that the Veteran's claimed "memory impairment and depressive symptoms are all a part of a diagnosable disorder: Depressive disorder NOS that has a specific etiology."  The psychologist further opined that the reported concentration impairment was specific to the depressive disorder, not otherwise specified with specific etiology.  He also concluded that he could not make a formal diagnosis of cognitive disorder.  

In an October 2011 Notice of Disagreement, the Veteran alleged that his depressive disorder was secondary to the pain from his service-connected right knee disability, cervical spine disability and radiculopathy of his upper extremities.  He claimed that he does not sleep well due to night pain.  

The Veteran was afforded a VA mental disorders examination in September 2012 where the examiner noted that the Veteran did not currently have nor has ever been diagnosed with a mental disorder.  The examiner noted the December 2010 VA examination report and the February 2011 addendum medical opinion.  On examination, the examiner noted that the Veteran was open and cooperative during the interview and oriented in all spheres.  His insight, judgment, attention and concentration were intact.  The Veteran reported difficulty sleeping.  The examiner noted that the Veteran's memory for remote, recent and immediate events were intact.  The examiner concluded that the Veteran did not meet the criteria for a DSM-IV diagnosis of a mental disorder, including any sleep disorder.  

In its December 2014 decision, the Board found that the Veteran did not carry a diagnosis of depressive disorder based in part on the September 2012 VA examination.  However, the Board finds that a remand is necessary to obtain an addendum medical opinion which addresses: (a) the February 2011 addendum opinion which found a clear diagnosis of depressive disorder and (b) the Veteran's October 2011 contention that his depressive disorder is secondary to his service-connected disability.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2012 examiner (or if unavailable, an appropriate medical professional).  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Diagnosis all current psychiatric disabilities and provide a full multi-axial diagnosis.  If the criterion for a diagnosis of depressive disorder is not met, reconcile that determination with the diagnosis of depressive disorder of record.  See February 2011 addendum opinion.  


(The psychologist opined that the Veteran's carries a diagnosis of depressive disorder with clear etiology and is not due to gulf war syndrome.  The psychologist opined that the Veteran's claimed "memory impairment and depressive symptoms are all a part of a diagnosable disorder: Depressive disorder NOS that has a specific etiology."  The psychologist further opined that the reported concentration impairment was specific to the depressive disorder, not otherwise specified with specific etiology.)

(b)  If a psychiatric diagnosis is warranted, including for depressive disorder, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability was incurred in or caused by active service. 

(c)  If not, opine whether it is at least as likely as not (50 percent probability or greater) that Veteran's psychiatric disorder is caused by the service-connected right knee condition, cervical spine and/or radiculopathy.  

(d)  If not, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder is aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected right knee condition, cervical spine and/or radiculopathy.  

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's psychiatric disorder disability found prior to aggravation; and
ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee condition, cervical spine and/or radiculopathy.   

The examiner is requested to address the Veteran's contention that the pain from his service-connected disabilities cause him difficulty sleeping at night and depressive symptoms.  

A full and complete rationale for any opinion expressed is required.

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


